Title: James Madison to Benjamin Waterhouse, 27 May 1831
From: Madison, James
To: Waterhouse, Benjamin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 May 27. 1831
                            
                        
                         
                        I recd. in due time your letter of the 9th. and with it the Vol. on the authorship of "Junius". Altho’ it
                            found me but little at leisure & in crippled health, I felt too much respect for the writer, not to say curiosity
                            for the subject also, not to give it an entire reading.
                        Whether you have untied the knot at which so many ingenious hands have tugged in vain, I will not make myself
                            a Judge. I can say at least that you have done full justice to your hypothesis; and that you have garnished it moreover,
                            with historical facts, individual portraits and vivid anecdotes that have improved the relish of the subject.
                        You will infer from these remarks that I could not hesitate a moment in giving the Vole the destination
                            which makes the University of Virginia a debtor to the politeness of the Author. Be pleased to accept at the same time the
                            acknowledgments due from myself, with the best wishes for a prolonged & happy life; in which Mrs. Madison
                            cordially joins me
                        
                        
                            
                                James Madison
                            
                        
                    